Citation Nr: 1719942	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-32 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability based on individual unemployability due to service connected disabilities (TDIU) in accordance with 38 CFR § 4.16(b) from November 1, 2008 to April 16, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from May 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to a TDIU on a scheduler basis.  

In July 2012, the Board took jurisdiction of the issue of TDIU based on the Veteran's assertions associated with his appeal for an increased initial rating for bilateral hearing loss.  The Veteran had made statements indicating that he had stopped working due to his service-connected bilateral hearing loss.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU rating is part of an increased rating claim when such claim is raised by the record).

After the TDIU issue was denied on a schedular basis, the Board remanded it for extraschedular consideration in January 2016.  The matter has now returned to the Board.  All of the Board's remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU.

2.  The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU are met on an extraschedular basis from November 21, 2008 to April 16, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Extraschedular TDIU

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

From November 30, 2008 to December 9, 2011, the Veteran was in receipt of a 10 percent combined disability rating for bilateral hearing loss and tinnitus.  From December 9, 2011 to July 2, 2013, the Veteran was in receipt of a 30 percent combined rating for diabetes mellitus, insomnia disorder, bilateral hearing loss, and tinnitus.  From July 2, 2013 to April 17, 2015, the Veteran was in receipt of a 40 percent combined disability rating for diabetes mellitus, insomnia disorder, bilateral hearing loss, and tinnitus.  From April 17, 2015, the Veteran is in receipt of a 100 percent disability rating for prostate cancer, with the additional service connected disabilities combined to 40 percent.  

The Veteran's combined disability rating ranged from 10 percent to 40 percent from November 1, 2008 to April 16, 2015.  38 C.F.R. § 4.25 (2016).  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16 (a) (2016).

However, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  38 C.F.R. § 4.16(b) (2016); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The claims file includes a March 2017 decision by the Director of Compensation Service, which found that the Veteran was not unemployable and entitlement to extraschedular TDIU was not warranted.  The Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  However, the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

This matter is now ripe for the Board to make a de novo finding following the extraschedular review by the Director, and the previous submissions of VA hearing loss and tinnitus medical examinations and opinions.  Accordingly, the Board finds that the record supports a conclusion that the Veteran is unemployable due to the service-connected disabilities.

An August 1997 VA audiology examiner remarked that the Veteran was not a good candidate for amplification (hearing aids).

In a June 2004 statement, the Veteran stated that a hearing test was part of his employment; and in the mid 1990s he had been given a hearing test as part of a D.O.T. physical examination; and he had followed up with VA regarding the D.O.T. hearing loss results.

There is an August 2007 UPS physical examination, which states the Veteran met the standards, but was required to fulfill a one year periodic evaluation for hypertension medications.  The August 2007 UPS physical examination also recorded the results of a forced whispered voice hearing test at 5 feet.

The Veteran reported in a December 2008 VA audio examination that he had recently retired as a UPS driver because he did not think he could make it through another D.O.T. physical exam due to his hypertension and hearing loss.  The December 2008 VA examiner diagnosed bilateral hearing loss and tinnitus, both worse in the left ear, with the tinnitus reported as a daily occurrence.  The examiner did not remark about employability.  

The Veteran listed diabetes mellitus II and did not list hearing loss and tinnitus as a disability affecting his full time employment on the October 2012 application for increased compensation based on unemployability.  He stated that 2007 was when his disability affected his full-time employment; 2008 was when he last worked full-time; that he was a truck driver in 2007 earning $65,000 (the most he had earned).  Although the Veteran was not service-connected for diabetes mellitus II until December 9, 2011, he was service-connected for bilateral hearing loss and tinnitus as of June 2, 1997.  The Veteran also listed that he had completed 4 years of high school, and no further education.

An October 2014 VA examination for hearing loss and tinnitus diagnosed sensorineural hearing loss and tinnitus.  The VA examiner noted that Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.  However, the examiner found that the Veteran's tinnitus impacted ordinary conditions of daily life, including the ability to work, and expounded that the Veteran has ringing, hissing, vibration, and high pitch tone even while sleeping, which sometimes causes pain in both ears.

A March 2015 VA treatment record shows that hearing loss was listed as the Veteran's third most significant illness behind hypertension and hyperlipidemia.

In February 2016, the Veteran submitted a document showing his retirement date being November 21, 2008 from United Parcel Services (UPS) after being employed since May 28, 1976.  Although the Veteran's termination date was listed as November 21, 2008, the "normal retirement date" was listed as January 1, 2013.  In his April 2017 lay statement, the Veteran stated that when he retired in November 2008, he was 61 years old.  The Veteran further stated that it had been his intention to retire at 66 years old, but due to his physical condition, he could not pass a D.O.T. physical examination, which, he stated, was essential and mandatory for his professional driving career.

The March 2017 Director's advisory opinion concluded that none of the available objective medical evidence supported the Veteran's contention that any of his service connected disabilities or a combination of the effects of the service connected disabilities prevented all employment from November 1, 2008 to April 17, 2015.  The Board disagrees with the Director's findings pertaining to the issue of entitlement to a TDIU on an extraschedular basis.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the Veteran's high school education, occupational history of primarily physical driving jobs, and the occupational impairment caused by the Veteran's tinnitus, lack of sleep due to the tinnitus and bilateral hearing loss, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU pursuant to 38 C.F.R. § 4.16(b) are met.  U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities pursuant to 38 C.F.R. § 4.16(b) is granted from November 21, 2008 to April 16, 2015.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


